DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6, 8-12, and 14 of the amended claim set received 11/11/2021 are pending.  Claims 1-5 have been withdrawn and claims 7 and 13 were previously canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Michele Fil on 12/03/2021.
The application has been amended as follows: 

Claim Amendment
Claims 1-5 are canceled.

Allowable Subject Matter
Claims 6, 8-12, and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Gell (US 2015/0044444) and Uchimaru (US 2003/0051811) are considered the .
Regarding independent claim 6, Gell (US 2015/0044444) discloses a process for producing a ceramic heat shield for a gas turbine comprising: providing an aluminum oxide-containing ceramic body (para. 0060: the substrate being ceramic); producing a surface layer of the ceramic body containing yttrium aluminum garnet (YAG) as reaction coating material (read, e.g. para. 0047); and wherein a liquid reaction coating (precursor solution) for the production of the YAG containing surface layer former comprises yttrium nitrate (read para. 0068).  Gell does not disclose production of the YAG containing surface layer comprises a step of applying the liquid reaction coating former to the ceramic body (substrate).  Rather the liquid reaction coating former comprising yttrium nitrate is introduced into a thermal jet where it is used to form YAG which is then applied to the ceramic body, i.e. the liquid reaction coating is not applied to the ceramic body.
Further regarding independent claim 6, Uchimaru (US 2003/0051811) discloses a process for producing a ceramic heat shield for a gas turbine comprising: providing an aluminum oxide-containg ceramic body (read para. 0051); and producing a surface layer of the ceramic body containing yttrium aluminum garnet (YAG) as reaction coating material (read para. 0051 and 0057); and wherein a liquid reaction coating former (slurry) comprises yttrium nitrate (read para. 0057).  Again, Uchimaru critically does not disclose application of the liquid reaction coating former comprising the yttrium nitrate to the ceramic body.  Instead the aluminum oxide containing body and YAG surface are produced simultaneously through molding as described in para. 0057.
Claims 8-12 and 14 are allowed at least by dependency on claim 6

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/R.D.F/Examiner, Art Unit 3741                                                                                                                                                                                                        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741